Citation Nr: 1531370	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to Agent Orange exposure.

2. Entitlement to service connection for thyroid disease, to include as secondary to Agent Orange exposure.

3. Entitlement to service connection for high blood pressure, to include as secondary to Agent Orange exposure.

4. Entitlement to service connection for panic attacks, to include as secondary to Agent Orange exposure.

5. Entitlement to service connection for a rash condition, to include as secondary to Agent Orange exposure.

6. Entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's representative


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A February 2010 rating decision denied his claims for service connection for diabetes mellitus, thyroid disease, high blood pressure, and panic attacks.  An October 2010 rating decision denied his claim for service connection for prostate cancer.  Finally, a July 2011 rating decision denied his claim for service connection for a rash condition.  All of these issues were addressed in an October 2011 Statement of the Case (SOC) from which the Veteran timely appealed.  

The Veteran was scheduled for a Travel Board hearing to occur in May 2015 before the undersigned Veterans law Judge; however he was unable to attend due to medical reasons.  His attorney instead attended in his place and submitted argument on his behalf.  A transcript of the hearing is contained in the electronic claims file.  The Veteran has not indicated a desire for another hearing.  


FINDINGS OF FACT

1. The Veteran's representative stated at the May 2015 hearing that the Veteran was withdrawing his claim of entitlement to service connection for high blood pressure.  This statement was then transcribed as part of the hearing transcript and added to the record.

2. The Veteran did not serve in Vietnam or aboard a vessel that operated in the inland waterways or docked in Vietnam while on active duty; nor did he serve in an area that the Department of Defense has confirmed herbicides were stored or used.  

3. Direct exposure to Agent Orange has not been verified.  

4. The Veteran has not advanced or provided evidence to support any other theory of entitlement to direct service connection for his claimed conditions outside of his claimed exposure to Agent Orange in Libya.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for high blood pressure have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2. The criteria for service connection for diabetes mellitus, type 2, to include as due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for thyroid disease, to include as due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for panic attacks, to include as due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5. The criteria for service connection for a rash condition, to include as due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

6. The criteria for service connection for prostate cancer, to include as due to Agent Orange exposure, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  In this case, pre-adjudication VCAA notice letters were sent to the Veteran in August 2009, July 2010, and March 2011, all prior to adjudication of the corresponding claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  These letters informed him of the evidence required to substantiate his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records, as well as the Veteran's service records.  

The Veteran was not provided VA examinations for any of his claimed conditions.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279.  Here, the only evidence that any of the Veteran's claimed conditions are related to his military service are his own unsupported lay statements connecting the conditions with Agent Orange exposure in Libya.  Accordingly, the Board finds that referrals for VA medical examinations are not warranted.

Therefore, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to these claims has been met.

II. Withdrawn Claim

At the Veteran's May 2015 hearing, his representative indicated that the Veteran desired to withdraw his claim of entitlement to service connection for high blood pressure/hypertension.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014). 

The representative's statement indicating the intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, he has withdrawn this issue; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

III. Service Connection

The Veteran alleges that his diabetes mellitus, thyroid disease, panic attacks, rash condition, and prostate cancer are a result of contact with Agent Orange while serving in Libya as an airplane mechanic.  He claims that in this capacity, he worked on C-130 aircraft that had sprayed Agent Orange in Vietnam and this caused him to come into contact with the herbicide.  His DD-214 confirms that his military occupational specialty was a jet engine mechanic.  Additionally, there is a service personnel record confirming service in Libya from September 1965 until May 1967.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).  38 C.F.R. § 3.303(b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Diabetes mellitus and malignant tumors (i.e. cancer) are recognized as chronic conditions by 38 C.F.R. § 3.309(a).  However, there is no continuity of symptomatology discernable from the medical evidence of record for either of these conditions.  Neither was "noted" during service and both were diagnosed many years after discharge.  

Additionally, certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). However in the Veteran's case, there is no evidence in the claims file to suggest that he was diagnosed with diabetes mellitus or prostate cancer within one year of discharge, which occurred in August 1971.   Therefore, the presumptive service connection is not available to him for either his diabetes or prostate cancer conditions. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

VA regulations also provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2014).  Thus, the Veteran's prostate cancer, diabetes, and perhaps his claimed skin rash, would avail him to use this presumption based on herbicide exposure.

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.

Here, the Veteran never served in Vietnam.  This was confirmed both by the Veteran himself as well as by PIES requests performed by the RO.  As stated above, he claims that he was exposed working as an aircraft mechanic in Libya on C-130 aircraft that he alleges sprayed Agent Orange over Vietnam.  In support of his claim, he submitted an internet article that discussed C-130s spraying Agent Orange on Vietnam, a chart that states the C-130 was used in to test defoliant systems in 1964, a magazine article from the 1960s discussing the United States Air Force base in Tripoli, Libya, an article discussing the use of Agent Orange in Vietnam by the US military, an article discussing Air Force's use of the C-130 which states that during the Vietnam war specialized C-130s were used to spray Agent Orange, an article stating Agent Orange was stored in Guam, and a document that discusses various international deployment of the C-130 aircraft in the 1960s.  

The Board notes that VA has recently promulgated an interim final rule to expand the presumption based on herbicide exposure to cover individuals who performed service in the Air Force and had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent, such as Agent Orange, during the Vietnam era.  However, this rule applied to the C-123 aircraft exclusively; the Veteran has consistently alleged that he worked on the C-130 aircraft.  Thus, this new rule is not applicable in this instance.  

Unfortunately, the Department of Defense has identified countries outside the United States and Vietnam where Agent Orange and other herbicides were tested and stored and Libya is not included on this list.  Therefore, in the Veteran's case, actual exposure must be verified.  

The RO attempted to verify exposure to herbicides.  In December 2009, a Personnel Information Exchange System (PIES) response from the Air Force stated there was no evidence of herbicide exposure for the Veteran during his active duty service.  Furthermore, the Veteran has not presented or even cited to any specific corroborating evidence concerning his alleged exposure to Agent Orange in Libya.  The articles he submitted in support of his claim are general in nature and do not establish that the Veteran was exposed to an herbicide agent while performing maintenance on an aircraft in Libya.  As such, they are afforded little-to-no probative weight here.

To the extent that the Veteran stated he was exposed to Agent Orange in Libya while working on C-130 aircraft, there is nothing in the record that supports this assertion, including in the service records contained in the claims file.  The Board acknowledges the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board concludes that he has not demonstrated that he is competent to identify Agent Orange or other herbicides used in the military, which requires scientific expertise.  The Board does not doubt the sincerity of his belief that this occurred; however competency must be established in order to provide weight to evidence.  Thus, his lay statements regarding his exposure to Agent Orange while working as an aircraft mechanic in Libya are also afforded little-to-no probative weight.     

As such, there is no presumption of herbicide exposure.  The Veteran is therefore not entitled to presumptive service connection for diabetes mellitus, prostate cancer, or a skin condition on the basis of herbicide exposure in Vietnam. See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  However, even when a veteran is found to not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

However, review of the claims file reveals that the Veteran's claims for service connection were entirely predicated on the theory that exposure to Agent Orange caused each one.  He has not identified any other in-service event that could possibly be related to his diabetes mellitus, thyroid disease, panic attacks, rash, or prostate cancer.  Review of the service treatment records shows that he did not suffer from any of these conditions or associated symptoms while on active duty service, including at his March 1967 separation examination which was largely normal.  The post-service medical evidence contains treatment for each condition; however there is no indication from these records that the conditions are directly related to service in a manner separate from Agent Orange exposure.  Without an in-service occurrence or aggravation of these conditions, his claims cannot succeed.  

The only other theory of entitlement to service connection was advanced by the representative at the May 2015 Travel Board hearing, where he stated that the panic attacks were a result of all of the other conditions.  However, as service connection is not established for any of the other conditions on appeal and has never been established for any other condition, the Veteran is precluded from establishing service connection for a psychiatric condition on a secondary basis.  

In summary, the Veteran did not have the requisite service in or around Vietnam or in an area identified by the Department of Defense as one in which Agent Orange was located and thus Agent Orange is not conceded.  Additionally, exposure to Agent Orange in Libya has not been verified.  Therefore service connection for his prostate cancer, diabetes, and skin rash conditions cannot be established by using the presumption.  Likewise, direct service connection is not available for the Veteran for any of his claimed conditions, including the above presumptive conditions as well as the thyroid disease and panic attacks, because the Veteran has not produced evidence they are directly related to service outside of his own lay statements linking every condition to Agent Orange exposure.  As the Board has determined that the Veteran has not established that such exposure occurred in Libya due to the fact that there is no competent and credible evidence verifying such exposure took place, the preponderance of the evidence is against his claims for service connection.  Therefore the benefit-of-the-doubt rule does not apply and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to Agent Orange exposure, is denied.  

Entitlement to service connection for thyroid disease, to include as secondary to Agent Orange exposure, is denied.  

The appeal for entitlement to service connection for high blood pressure is withdrawn and dismissed.

Entitlement to service connection for panic attacks, to include as secondary to Agent Orange exposure, is denied.  

Entitlement to service connection for a rash condition, to include as secondary to Agent Orange exposure, is denied.  

Entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure, is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


